UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                           No. 06-7753



YA JELANI SIMBA,

                                            Plaintiff - Appellant,

          versus


WENDY BRITT, Unit Manager - Blue Unit; ISAAC
BALDWIN, Assistant Unit Manager - Blue Unit;
HENRY JOHNSON, Sergeant, Prison Guard; DON G.
WOOD,    Prison    Superintendent;    FREDERICK
HUBBARD,     Assistant     Superintendent    of
Operations;    GARY    CRUTCHFIELD,   Assistant
Superintendent of Programs; SERGEANT BARNHILL,
Prison Guard; V. HALL, Nurse (LEAD); MARY
DIANNE WYATT, Unit Manager - Red Unit; DEBRA
MCLEOD-DUNCAN,    Nursing/Medical   Supervisor;
THEODIS   BECK,    Secretary;   BOYD   BENNETT,
Director, Division of Prisons; S. MICKEY
BUNTON, Assistant Unit Manger - Blue Unit;
KEITH   WHITENER,    Assistant   Superintendent
Alexander Correctional Institution; CURTIS
BROWN,   Prison    Guard   Captain   Pasquotank
Correctional Institution; FLOYD E. SLATE,
Sergeant; LINDA GLOVER, Sergeant; DARLENE
CAPEL, Sergeant; THOMAS MEEKINS; SPURGEON
WILBURN; P. A. GALLOWAY; M. BELLAMY; P.
BERGMANN; ANN BETHEA; T. TYNER; ELLIOTT
ALFORD;    MS.   HUNT;    JAMES   CAULDER;   A.
WILLIAMSON; TAWANNA LOCKLEAR; G. HUNT; K.
SPEIGHT; SUSAN MORRISON; R. SMITH; B. DIXON;
MS. HUDSON; MS. DUNSTON; CONSTANCE LOCKLEAR,
JANICE FARMER, Prison Guard - Blue Unit,


                                           Defendants - Appellees.
Appeal from the United States District Court for the Middle
District of North Carolina, at Durham.    Wallace W. Dixon,
Magistrate Judge. (1:06-cv-00838-UA)


Submitted:   December 21, 2006           Decided:   January 5, 2007


Before NIEMEYER, WILLIAMS, and KING, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Ya Jelani Simba, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.




                                 - 2 -
PER CURIAM:

          Ya Jelani Simba   seeks to appeal the   magistrate judge’s

dismissal of his § 1983 complaint without prejudice to filing a new

complaint.    This court may exercise jurisdiction only over final

orders, 28 U.S.C. § 1291 (2000), and certain interlocutory and

collateral orders, 28 U.S.C. § 1292 (2000); Fed. R. Civ. P. 54(b);

Cohen v. Beneficial Indus. Loan Corp., 337 U.S. 541 (1949).     The

order Simba seeks to appeal is not an appealable interlocutory or

collateral order.   See Domino Sugar Corp. v. Sugar Workers Local

Union 392, 10 F.3d 1064, 1066-67 (4th Cir. 1993).    Accordingly, we

dismiss the appeal for lack of jurisdiction. We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.



                                                          DISMISSED




                               - 3 -